Citation Nr: 1024267	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-27 982A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from April 1962 to April 
1968, with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions of August and October 
2006.  This matter was previously before the Board in March 
2009, when the Board denied service connection for diabetes 
mellitus, type II.

The Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2010 
Order, the Court granted a joint motion for remand filed by 
the parties, and remanded the matter to the Board for further 
consideration as to the VA's duty to assist the Veteran in 
developing evidence to support his claim.

In an August 2006 statement, the Veteran asserted that 
exposure to Agent Orange or other herbicides in the form of 
mud and residue on the teletype machines he was responsible 
for cleaning also caused a rash, for which he was treated in 
service and continues to have.  The Board interprets this 
statement as an implied claim for entitlement to service 
connection for a rash, on a direct incurrence basis, as well 
as secondary to herbicide exposure.  This claim has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

In the joint motion for remand filed by both parties in this 
case, the parties agreed that the Board failed to provide an 
adequate statement of reasons or bases for its determination 
that the VA had satisfied its duty to assist the Veteran.  
Specifically, in their view, the Board did not discuss 1) the 
Veteran's credibility, 2) his competence, or 3) whether any 
steps had been undertaken to seek Federal records in support 
of his contention that he had cleaned and repaired teletype 
machines which were covered with herbicide-infected dirt and 
film.  

In separate written arguments, the Veteran's attorney 
contends that records pertaining to the official history of 
each organization in which the Veteran served should be 
obtained in the effort to substantiate the Veteran's claim 
that the teletype machines he serviced were in fact covered 
with herbicides.  He also contends that a VA examination to 
determine that nature and etiology of the Veteran's diabetes 
is warranted.  

"Under section 5103A(b), the Secretary's duty to assist 
includes making 'reasonable efforts to obtain relevant 
records,' so long as the claimant 'adequately identifies' 
those records to the Secretary and authorizes the Secretary 
to obtain them.  38 U.S.C. § 5103A(b)(1) (emphasis added)."  
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  In this 
case, whether the Veteran has "adequately" identified 
additional relevant records may be a matter of some dispute.  
Nevertheless, the Court has remanded the matter for further 
action in the area of assistance to the Veteran.  

Therefore upon remand, the AMC will seek assistance from the 
U.S. Army & Joint Services Record Research Center to research 
the histories of the two organizations to which the Veteran 
was assigned as a teletype equipment repairman in Okinawa.  
That organization will be requested to determine whether 
sufficient detail exists as to the operations of these 
organizations, to provide any information regarding the 
condition of the teletype machines which the Veteran was 
repairing.  The veteran's service personnel records show that 
from August 1, 1966, to December 18, 1966, the Veteran's 
organization and station were identified as 
"USAAug2dLogComdOkinawa (0002-00) USARPAC (Atch) 
USASptCo2dLogComd."  From December 19, 1966, to May 28, 
1967, he was serving with the "585th Maint Co USARPAC (Atchd 
to 555th MaintCo (HE)."

IF corroboration of the Veteran's assertion that the machines 
he serviced were contaminated with Agent Orange and other 
herbicides is achieved, additional evidentiary development 
may be in order, including obtaining evidence as to the 
amount of contamination likely, etc.  

Accordingly, the case is REMANDED for the following action:

1.  Provide copies of the Veteran's 
service personnel records, his written 
assertions, and copies of this remand to 
the U.S. Army & Joint Services Record 
Research Center.  Request any assistance 
they can provide in corroborating that 
teletype machines from Vietnam were sent 
to Okinawa for servicing, and any 
information regarding the condition of 
the teletype machines as possibly being 
contaminated with Agent Orange.  Whatever 
additional actions are necessary to 
provide the  U.S. Army & Joint Services 
Record Research Center with further 
information as required should be taken. 

2.  IF such corroboration is received, 
perform additional development, including 
obtaining an expert scientific opinion as 
to the likelihood that the Veteran would 
have been exposed to herbicides during 
the course of cleaning machines which 
came from Vietnam.  

3.  After the development requested above 
has been completed, to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the Veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


